DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments dated 11th February, 2022.  Claim(s) 1-16 were amended; No Claim(s) were cancelled, and Claim(s) 17 was added.  Therefore, Claim(s) 1-17 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6) with respect to the rejection of the Claim(s) 1-16 under AlA 35 U.S.C. §101; have been fully considered and are persuasive based on the amendment to Claim(s) 1-16 for depending from Claim(s) 17, which is directed to an implantable node for wireless network; therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, necessitated by the amendment is made in view of different interpretation of the previously applied references and/or new prior art as described below. Claim(s) 17 has been added, and 1-16 have been amended; therefore, Claim(s) 17is are now rejected under AIA  35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Ida (US 2010/0298669 A1); Claim(s) 1-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Ida (US 2010/0298669 A1). 
Referring to Claim 17, Ida teaches an implantable node (Figs 1-3; Abstract: an ultrasonic communication unit using ultrasonic waves using an inside of a living body as a propagation path ; [0031]: In FIG. 1, sensor nodes 101 are installed on a living body such as a human body (or an animal or the like); [0081]: FIG. 10 explains the preferred embodiment using an implant (built-into-body) type sensor) for a wireless network ([0078]: illustrated in FIG. 9, firstly, living body information is transmitted from the sensor node 101 to a gateway 901 for network connection, and then is wirelessly transmitted from there to a radio access point 902 in the neighborhood of the gateway 901), comprising:
an ultrasonic transmitter-receiver pair ([0032]: a transceiver 102, and include an antenna 103 and an ultrasonic transmitting/receiving device 104) for communicating ([0032]: via antenna 103 is used for a communication via midair propagation using electromagnetic waves) with one or more other nodes of the wireless network ([0032]-[0038]: of sensor nodes 101(#a), 101(#b)), the transmitter-receiver pair having a transmitter and a receiver ([0032]: an ultrasonic transmitting/receiving device 104);
a control circuit ([0032]: control circuit 105) for adapting a transmission probability based on measured interferences, wherein the control circuit is in communication with the transmitter-receiver pair ([0034]-[0038]: midair electromagnetic wave/intra-living-body ultrasonic wave switching control algorithms operate in the respective midair/living-body switching control circuit 105 of respective sensor nodes 101 #A and #B illustrated in FIG. 1).

Allowable Subject Matter
Claim(s) 1-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, the claimed limitations “the control circuit is configured to measure with the receiver, sets of interference values between the receiver and a transmitter of another node of the wireless network, on a communication channel, calculate an outage probability value for each set; and the forward transmission probability profile based on the calculated outage probability value, and a predetermined threshold transmission rate, a predetermined transmission delay threshold, and a predetermined residual transmission error rate” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Insana (US 4,982,339 A), teaches measure, with the receiver and transmitter, sets of interference values, each set of interference values corresponding to one or more instants in a time slot (an ultrasound 8-scanner is provided that includes a receiver circuitry 110 in which 64 one dimensional NPSs (noise power spectrum) may be measured from data along the axial direction of a 64 X64 ROI, in which freeze frame may be implemented in which only data within a given frame (instants) is analyzed which may be corresponding to operation times (time slot), Column 4, lines 57-62; Column 5, lines 44-48; Column 8, lines 61-63); calculate a first order moment (two first order image statistics may be calculated, Column 5, lines 29-30); and a second order moment for each instant based on the interference values corresponding to the measured instant (two second order texture statistics from the ultrasound intensity image may be determined in which the average NPS 14 shows several peaks that may be identified from the d bar that is obtained which is a second order statistical parameter, Column 5, lines 41-50); and calculate the forward data generation rate (display of the tissue signature parameter may be updated (calculated) at a rate of approximately, once every three video frames, Column 6, lines 22-24); forward transmission probability (data may be sent to multiplier 228 after a delay 226 to form the mean intensity squared in which texture statistics (probability) may be determined from the ultrasound intensity image, Column 5, lines 41-42; column 6, lines 57-59). 
However, Insana does not remedy the deficiencies as claimed because the claimed invention requires “the control circuit is configured to measure with the receiver, sets of interference values between the receiver and a transmitter of another node of the wireless network, on a communication channel, calculate an outage probability value for each set; and the forward transmission probability profile based on the calculated outage probability value, and a predetermined threshold transmission rate, a predetermined transmission delay threshold, and a predetermined residual transmission error rate”.  These limitations, in combinations in the claims, were not found in the prior art.

Claims 2-16 depend on Claim 1 and is also objected to as being allowable on the bases of their dependency to claim 1.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645


                                /ISAM A ALSOMIRI/                                Supervisory Patent Examiner, Art Unit 3645